Case 3:18-cr-30062-RAL Document 217 Filed 06/19/20 Page 1 of 9 PageID #: 1480




                              UNITED STATES DISTRICT COURT


                                    DISTRICT OF SOUTH DAKOTA


                                        CENTRAL DIVISION



 UNITED STATES OF AMERICA,                                      3:18-CR-30062-01-RAL

                       Plaintiff,
                                                         ORDER DENYING MOTION FOR
        vs.                                            SENTENCE REDUCTION FOR HOME
                                                                   CONFINEMENT
TERRY DILLABAUGH,

                       Defendant.




   I.      Background

        On May 15,2018,a federal grand jury indicted Terry Dillabaugh(Dillabaugh)on one count

of possession with intent to distribute 50 grams or more of a mixture or substance containing a

detectable amount of methamphetamine and aiding and abetting in violation of 21 U.S.C. §§

841(a)(1),841(b)(1)(B), and 18 U.S.C. § 2,and one count ofpossession ofa firearm by an unlawful

user of a controlled substance in violation of 18 U.S.C. §§ 922(g)(3), 924(a)(2), and 924(d). Doc.

1. A conviction under 21 U.S.C. § 841(b)(1)(B) carries a mandatory minimum sentence of five

years imprisonment and at least four years of supervised release. 21 U.S.C. § 841(b)(1)(B). A

person convicted under 18 U.S.C. § 922(g) could face a prison term ofup to ten years. 18 U.S.C.

§ 924(a)(2). On September 10, 2019, a superseding indictment was filed charging the same

offenses but adding the word "knowingly" into the hody of the charge in the firearm count. Doc.

127. On September 24, 2019, Dillabaugh pleaded guilty to a superseding information charging

only one count: possession with intent to distribute a mixture or substance containing a detectable

amount of methamphetamine and aiding and abetting in violation of 21 U.S.C. §§ 841(a)(1),
Case 3:18-cr-30062-RAL Document 217 Filed 06/19/20 Page 2 of 9 PageID #: 1481




841(b)(1)(C), and 18 U.S.C. § 2. Docs. 137, 142. A conviction under 21 U.S.C. § 841(b)(1)(C)

does not earry any mandatory minimum term of custody. 21 U.S.C. § 841 (b)(1)(C).

       This Court held Dillabaugh's sentencing hearing on December 16, 2019. Doc. 169. At

that time this Court considered the defendant's objections to the presentence investigation report,

and found that the firearm enhaneement did not apply, making his adjusted guideline range 37-46

months in custody. Doc. 171-1. After considering the sentencing factors found in 18 U.S.C. §

3553(a), this Court determined that a sentenee within the guideline range of 44 months was

sufficient but not greater than necessary to meet the senteneing goals outlined in 18 U.S.C. §

3553(a)(2). Doc. 171. This Court also recommended that Dillabaugh be designated to serve his

sentence at the Bureau ofPrisons(BOP)facility in Yankton, South Dakota, and that he be allowed

to participate in the BOP's substance abuse treatment program. Doc. 171 at 2.

       Dillabaugh is currently eonfined at Federal Correctional Institution Forrest City Low

(Forrest City Low) in Forrest City, Arkansas.               S^ Federal Bureau of Prisons,

https://www.bop.gov/inmateloc/ (last checked June 18, 2020). His projected release date is

December 29, 2022. Ift

       Sinee Dillabaugh's sentencing, the novel eoronavirus COVID-19, a highly eontagious

respiratory illness, has swept across the globe and impacted the United States in remarkable ways.

On March 27, 2020, Dillabaugh sent a request to the warden of Forrest City Low requesting

compassionate release based in part on eoncems related to COVID-19. Docs. 193 at 2; 197 at 71.

The request was marked as received by the warden on April 2, 2020, and Warden DeWayne

Hendrix, denied the request on April 20,2020. Doc. 197 at 70. In the interim, Dillabaugh drafted

a pro se motion for sentence reduction for home confinement and filed it with this Court in his

criminal case. Doc. 179. Pursuant to Standing Order 20-06 issued in light of the COVID-19
Case 3:18-cr-30062-RAL Document 217 Filed 06/19/20 Page 3 of 9 PageID #: 1482




pandemic affecting the United States, the Federal Public Defender filed a supplement to

Dillabaugh's pro se motion. Doc. 198. The Government filed a response opposing the motion,

Doe. 203,to which Dillabaugh replied. Doc. 206. The matter is now fully submitted.

         Forrest City Low has felt the significant effects ofthe COVID-19 pandemie. Aeeording to

the Bureau ofPrisons' reporting website, Forrest City Low currently has 149 inmates and one staff

member positive with COVID-19, and it has 550 inmates and three staff members recovered from

the disease. See https://www.bop.gov/eoronavirus/ (last eheeked June 18, 2020). No inmate or

staff COVID-19 deaths at the facility have been reported. Id.

         Dillabaugh argues that his age and medical conditions may make him more suseeptible to

severe medical complication if he were to eontraet COVID-19. Doc. 198 at 9. Dillabaugh is 70

years old and suffers from hypothyroidism, hyperlipidemia, and nonrheumatic aortie valve

disorder. Does. 193 at 41, 197 at 39. As part of surveillanee screening at Forrest City Low,

Dillabaugh was tested for COVID-19 on May 12, 2020. Does. 200 at 1; 207 at 1. Dillabaugh's

test results eame back negative for COVID-19. Doe. 207 at 10.

   II.      Legal Standard for Sentence Reduction

         Generally, a "eourt may not modify a term of imprisonment once it has been imposed,"

exeept in a few,narrowly defined cireumstanees. 18 U.S.C. § 3582(e). The eompassionate release

statute as amended by the First Step Aet of 2018, indieates when a court may consider and grant

motions to reduce a defendant's sentence. Under the compassionate release statute,

               (A)the court, upon motion of the Director ofthe Bureau ofPrisons,
                  or upon motion of the defendant after the defendant has fully
                  exhausted all administrative rights to appeal a failure of the
                  Bureau ofPrisons to bring a motion on the defendant's behalfor
                  the lapse of 30 days from the reeeipt of sueh a request by the
                  warden of the defendant's faeility, whiehever is earlier, may
                  reduce the term ofimprisonment... after eonsidering the faetors
Case 3:18-cr-30062-RAL Document 217 Filed 06/19/20 Page 4 of 9 PageID #: 1483




                   set forth in section 3553(a) to the extent that they are applicable,
                  if it finds that—
                  (i)     extraordinary and compelling reasons warrant such a
                          reduction; ...
                  and that such a reduction is consistent with applicable policy
                  statements issued by the Sentencing Commission[.]


18 U.S.C.§ 3582(c)(1)(A).

   III.    Discussion


       Because the Director of the BOP did not bring a motion on Dillabaugh's behalf, and

because Dillabaugh has not pursued any administrative appeals of Warden Hendrix's denial ofhis

request for sentence reduction, this Court may consider Dillabaugh's motion only if 30 days have

passed since the warden received his administrative request for compassionate release. Warden

Hendrix received Dillabaugh's request on April 2, 2020, and denied it on April 20, 2020. Doc.

193 at 1-2.


       Some courts have read the compassionate release statute's provision allowing a court to

consider a motion brought by a defendant after "the lapse of 30 days from the receipt of such a

request by the warden of the defendant's facility," to mean that such motion may be brought if

thirty days have passed without a response from the warden. See United States v. Mondaca. No.

89-CR-0655 DMS,2020 WL 1029024, at *2 (S.D. Cal. Mar. 3, 2020)("Because more than 30

days have passed without a response from the warden, the Court has jurisdiction to hear the

motion."); United States v. Brown.411 F. Supp.3d 446,452(S.D.Iowa Oct. 8,2019)("Exhaustion

occurs when the BOP denies a defendant's application or lets thirty days pass without responding

to it."); United States v. Moravetz. 4:18-er-40117-KES, Doe. 231 (D.S.D. April 27,2020)("[A]n

inmate can [bring] a motion for compassionate release directly to the court ifthe Bureau ofPrisons

does not act on an inmate's compassionate release motion within 30 days ofreceipt ofthe motion.
Case 3:18-cr-30062-RAL Document 217 Filed 06/19/20 Page 5 of 9 PageID #: 1484




or if the inmate has fully exhausted all administrative right to appeal a failure of the Bureau of

Prisons to bring a motion on the inmate's behalf(whiehever is earlier)."). Other eourts however

have interpreted the thirty day provision to allow Courts to aet on a defendant's motion thirty days

after a warden reeeives a reduction in sentence request, even if the warden has denied it and the

defendant has not made any attempts to appeal that decision administratively.          United States

V. Brown.4:05-CR-00227-l, 2020 WL 2091802, at *3(S.D.Iowa Apr. 29,2020)("[T]he statute's

plain text states only that thirty days must pass after the defendant requests compassionate release

from the warden. No more, no less."); United States v. Spears. No. 98-0208-SI-22, 2019 WL

5190877, at *3(D. Or. Oct. 15, 2019)(finding that the court could rule on a reduction in sentence

motion thirty days after the Bureau ofPrisons received a request from the defendant, even though

the BOP responded to the request before the thirty days had elapsed). Based on the plain language

ofthe statute, this Court will consider Dillabaugh's motion because more than 30 days have passed

since the warden received his compassionate release request.

       Dillabaugh's sentencing was conducted approximately six months ago, and at that time this

Court considered the relevant sentencing factors listed in 18 U.S.C. § 3553(a). This Court

considered, not only "the history and characteristics of the defendant," which included his

advanced age and his very minimal criminal history, but also considered "the nature and

circumstances of the offense" and the need for the sentence "to reflect the seriousness of the

offense, to promote respect for the law, and to provide just punishment for the offense." 18 U.S.C.

3553(a)(l)-(2). Dillabaugh pleaded guilty to possession with intent to distribute a substance or

mixture containing a detectable amount of methamphetamine, a serious offense. The factual basis

statement that Dillabaugh signed to establish the basis for his guilty plea indicates that he and his

codefendant possessed 70 grams of methamphetamine at the time of their arrest. Docs. 132 at 21
Case 3:18-cr-30062-RAL Document 217 Filed 06/19/20 Page 6 of 9 PageID #: 1485




157 at 4. That amount of methamphetamine could have warranted a mandatory minimum five

year sentence ifDillabaugh had pleaded to the drug charge in the superseding indictment under 21

U.S.C. § 841(b)(1)(B); rather, Dillabaugh negotiated a favorable plea agreement which allowed

him to plead to the lesser drug charge under 21 U.S.C. § 841(b)(1)(C), and-which allowed him to

receive a within guideline range sentence of 44 months custody. The sentence this Court

previously imposed is sufficient but not greater than necessary and reflects the seriousness of the

offense, promotes respect for the law, and provides just punishment. This Court keeps these

sentencing factors in mind as it next analyzes whether "extraordinary and compelling reasons"

warrant a sentence reduction.


        Congress has not defined what constitutes "extraordinary and compelling reasons," but has

left it to the Sentencing Commission to promulgate such criteria and provide examples. 28 U.S.C.

§ 994(t).   The Sentencing Commission provided specific scenarios that would qualify as

"extraordinary and compelling reasons"for a sentence reduction in the application notes to Federal

Sentencing Guideline § 1B1.13. Those reasons include the defendant's terminal illness or

debilitating physical or mental condition, the age of the defendant in combination with the

proportion of his sentence served, and certain family circumstances. U.S.S.G. § 1B1.13 cmt.

n.l(A)-(C). The Sentencing Commission also provided that other reasons may constitute

extraordinary and compelling reasons for release "[a]s determined by the Director of the Bureau

ofPrisons." U.S.S.G. § 1B1.13 cmt. n.l(D). However, the Sentencing Commission has not had a

quorum and therefore has not updated these provisions since Congress passed the First Step Act

which allowed courts to consider compassionate release motions brought by someone other than

the Director of the BOP. This has caused district courts to question whether the policy statement

still applies, and whether courts may consider other reasons for release that have not been presented
Case 3:18-cr-30062-RAL Document 217 Filed 06/19/20 Page 7 of 9 PageID #: 1486




by the Director ofthe BOP.       Mondaca,2020 WL 1029024, at *3(discussing the discord among

district courts); Spears. 2019 WL 5190877, at *3(same); United States v. Brown. 411 F. Supp.3d

at 449-50(same). Several district courts considering the issue have determined that the discretion

given to the Director of the BOPin§ 1B1.13 comment note 1(D), also allows federal judges to

consider "extraordinary and compelling reason[s] other than" those specifically described. United

States V. Condon. No. 3:12-er-00091-10, 2020 WL 2115807, at *3 (D.N.D. May 4, 2020)(listing

cases that found federal judges may apply the catch-all provision of U.S.S.G. § 1B1.13 comment

note 1(D)).

        Dillabaugh argues that he qualifies for release under either § 1B1.13 comment note 1(A)(ii)

or comment note 1(D). Doc. 206. Comment note l(A)(ii) provides that extraordinary and

compelling reasons exist when "[t]he defendant is (I) suffering from a serious physical or medical

condition, (II) suffering form a serious functional or cognitive impairment, or (III) experiencing

deteriorating physical or mental health because ofthe aging process, that substantially diminishes"

his ability to "provide self-care within the environment of a correctional facility and from which

he ... is not expected to recover." U.S.S.G. § § 1B1.13 emt. n.l(A)(ii). Dillabaugh argues that his

"age, heart condition, and his inability to adequately provide self-care due to the conditions of his

confinement" satisfy the standard under comment note l(A)(ii). However,this argument seems to

miss the mark of comment note l(A)(ii). It seems to argue that the conditions of confinement

make Dillabaugh unable to provide self-care; the comment note however contemplates that it is

the defendant's condition, impairment, or health that make him unable to provide self-eare in the

facility. Dillabaugh does not claim that his medical conditions make it impossible for him to

provide self-eare nor does he claim that he is experiencing deteriorating physical or mental health

that makes him unable to provide such care. Rather, he relies on the conditions of confinement
Case 3:18-cr-30062-RAL Document 217 Filed 06/19/20 Page 8 of 9 PageID #: 1487




and the inability to provide the t)^e of self-eare recommended at this time as the basis for relief

under this section. Certainly, Dillabaugh's conditions of confinement and his medical conditions

are factors that this Court will consider in assessing whether other extraordinary and compelling

reasons exist under comment note 1(D).

        With regard to whether other reasons warrant release under comment note 1(D), there is

no doubt that the effects ofthe global COVID-19 pandemic are extraordinary. The illness and the

potential for his spread has affected the daily life ofnearly every American citizen and has resulted

in massive disruptions to the economy. People have changed the way the interact with one another,

and businesses have been forced to alter their modes of operation. Despite these drastic effects,

"the mere existence of COVID-19 in society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate release, especially considering BOP's

statutory role, and its extensive and professional efforts to curtail the virus's spread." United States

V. Raia, 954 F.3d 594, 597(3d Cir. 2020). The question becomes whether Dillabaugh's age and

medical conditions—^hyperlipidemia, hypothyroidism, and an aortic valve disorder—combined

with the crowded conditions of confinement justify compassionate release. According to the

Centers for Disease Control and Prevention, "COVID-19 is a new disease and there is limited

information regarding risk factors for severe disease," but it has recognized that individuals over

the age of65 and those with serious heart conditions may be at risk for a severe form ofthe illness.

Centers for Disease Control and Prevention, https://www.ede.gov/coronavirus/2019-ncov/need-

extra-precautions/people-at-higher-risk.html (last cheeked June 19, 2020). However,there is still

much that is unknown about how this virus affects individuals, and this Court cannot say to what

extent Dillabaugh's life is threatened by the existence of COVID-19 considering the precautions

the BOP has put in place to protect inmates and staff. Additionally, although Dillabaugh has aortic


                                                   8
Case 3:18-cr-30062-RAL Document 217 Filed 06/19/20 Page 9 of 9 PageID #: 1488




valve disorder, he still reported being in good health at the time of his presentence investigation,

and the health providers at Forrest City Low have found he is asymptomatic and does not require

another echocardiogram for three to five years. Docs. 157 ]f 45; 193 at 8.

         When considering the extraordinary circumstances posed by COVID-19 in combination

with the sentencing factors of 18 U.S.C. § 3553(a), this Court does not at this time find that the

sentence reduction requested is warranted. Dillabaugh asks that his sentence be reduced to time

served with the possibility of imposing a term of home confinement as a condition of supervised

release. Such a reduction would not be "sufficient" to reflect the seriousness of the offense of


Dillabaugh's conviction, to promote respect for the law, or to provides just punishment under 18

U.S.C. § 3553(a).

   rV.      Conclusion and Order


       For good cause, it is hereby

       ORDERED that Dillabaugh's motion for sentence reduction to home confinement. Doc.

179, is denied.




       DATED this          day of June, 2020.

                                             BY THE COURT:




                                             ROBERTO A. LANGE
                                             CHIEF JUDGE
